 


110 HR 526 IH: Full Funding for IDEA Now Act.
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 526 
IN THE HOUSE OF REPRESENTATIVES 
 
January 17, 2007 
Mr. Larson of Connecticut (for himself, Mr. Etheridge, Mr. Boswell, Mr. Conyers, Ms. Matsui, Ms. Bordallo, Mr. McNulty, Mr. Gene Green of Texas, Mr. McIntyre, Mr. Al Green of Texas, Mr. Platts, Mr. Cleaver, Mr. Doyle, Mr. Thompson of California, Ms. Eshoo, Ms. Hooley, Mr. Wexler, Mr. Costello, Mr. McCotter, Ms. Jackson-Lee of Texas, Mr. Hinojosa, Mr. McGovern, Mr. Berman, Mr. Weiner, Mr. Crowley, Mr. Filner, Mr. Grijalva, Ms. Hirono, Mr. Capuano, Mr. Hare, Mr. Cuellar, Mr. Sherman, Mr. Davis of Illinois, Mr. Kucinich, Mr. Cardoza, Mr. Cummings, Ms. Harman, Mr. Abercrombie, Mr. Butterfield, Mrs. Jones of Ohio, Mr. Wynn, and Mr. Baca) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Individuals with Disabilities Education Act to provide full funding for assistance for education of all children with disabilities. 
 
 
1.Short titleThis Act may be cited as the Full Funding for IDEA Now Act. 
2.PurposeThe purpose of this Act is to attain the Federal Government’s goal under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.) of providing 40 percent of the national current average per pupil expenditure to assist States and local educational agencies with the excess costs of educating children with disabilities and to make such funding mandatory. 
3.Amount of grant for States under part B of the Individuals With Disabilities Education Act 
(a)In generalSection 611(a) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(a)) is amended— 
(1)in paragraph (2)— 
(A)in the heading, by striking maximum and inserting minimum; 
(B)in the matter preceding subparagraph (A)— 
(i)by striking maximum and inserting minimum; and 
(ii)by striking may receive and inserting is entitled to receive; and 
(C)in subparagraph (A), by striking fiscal years 2005 and 2006 and inserting fiscal year 2006; and 
(2)by adding at the end the following new paragraph: 
 
(3)No individual entitlementParagraph (2) shall not be interpreted to entitle any individual to assistance under any State program, project, or activity funded under this part.. 
(b)Conforming AmendmentsSection 611 of the Individuals with Disabilities Education Act (20 U.S.C. 1411) is amended as follows: 
(1)In the heading— 
(A)by striking authorization; and inserting entitlement;; and 
(B)by striking ; authorization of appropriations. 
(2)In subsection (b)— 
(A)in paragraph (1)(A), by striking From the amount appropriated for any fiscal year under subsection (i) and inserting From the amount available for any fiscal year to carry out this part (other than section 619); and 
(B)in paragraph (2), by striking From the amount appropriated for any fiscal year under subsection (i) and inserting From the amount available for any fiscal year to carry out this part (other than section 619). 
(3)In subsection (c)(1), by striking the amounts appropriated and inserting the amounts available. 
(4)In subsection (d)(3)(B)— 
(A)in clause (ii)— 
(i)in subclause (I)(bb), by striking the amount appropriated under subsection (i) and inserting the amount available to carry out this part; 
(ii)in subclause (II)(bb), by striking appropriated for and inserting available to carry out; and 
(iii)in subclause (III)(bb), by striking appropriated for and inserting available to carry out; and 
(B)in clause (iii)(II), by striking appropriated and inserting available. 
(5)In subsection (h)(4)(A), by striking appropriated under subsection (i) and inserting available to carry out this part (other than section 619). 
(6)By striking subsection (i). 
(c)Clerical AmendmentThe table of contents for the Individuals with Disabilities Education Act (20 U.S.C. 1400(b)) is amended in the item relating to section 611 to read as follows: 
 
 
Sec. 611. Entitlement; allotment; use of funds.. 
(d)Effective DateThe amendments made by this section apply with respect to fiscal years beginning after the date of the enactment of this Act. 
 
